239 Ga. 571 (1977)
238 S.E.2d 346
OLIVER
v.
THE STATE.
32530.
Supreme Court of Georgia.
Submitted July 15, 1977.
Decided September 7, 1977.
Jim L. Wilson, for appellant.
Thomas H. Pittman, District Attorney, Arthur K. Bolton, Attorney General, William B. Hill, Jr., for appellee.
BOWLES, Justice.
Appellant has filed this direct appeal from his armed robbery conviction by a jury in the Superior Court of Tift County. He received a life sentence. We find no reversible error for any reason enumerated in the appeal, and, therefore, affirm the judgment of the trial court.
1. Appellant's first four enumerations of error raise the general grounds. At trial, the state presented several witnesses who saw appellant shortly before, during, and following the armed robbery. Appellant was the only witness for the defense and denied his involvement in the crime.
In passing upon the general grounds, the rule of this court is to pass not on the weight but on the sufficiency of the evidence. Ridley v. State, 236 Ga. 147 (223 SE2d 131) (1976). It is the duty of the jury to weigh the evidence. Since it found the defendant guilty, its verdict must be honored so long as there is any evidence to support it. Proctor v. State, 235 Ga. 720 (221 SE2d 556) (1975).
We have made a thorough review of the evidence and find it amply sufficient to support the verdict.
2. Appellant's fifth enumerated error contends that the trial court erred in failing to sufficiently define and charge the doctrine of reasonable doubt.
In all criminal cases a general charge on reasonable doubt should always be given, but this court has not gone *572 so far as to demand that a definition of "reasonable doubt" be incorporated in a charge. Jackson v. State, 225 Ga. 553 (170 SE2d 281) (1969).
In reviewing the court's charge to the jury, the charge should be considered as a whole. Spencer v. State, 231 Ga. 705 (203 SE2d 856) (1974); Powell v. State, 235 Ga. 720, 726 (221 SE2d 556) (1975). Having reviewed the entire charge in the present case, we find it was a fair and full charge covering the issue to be resolved by the jury and making it quite clear the burden was upon the state to prove appellant's guilt beyond a reasonable doubt.
Judgment affirmed. All the Justices concur.